         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CATHY A. RUSSELL,                                    No. 4:20-CV-00405

                Plaintiff,                               (Judge Brann)

         v.

    ETHICON, INC. and
    JOHNSON & JOHNSON,

                Defendants.

                              MEMORANDUM OPINION

                                     OCTOBER 9, 2020

I.      BACKGROUND

        This is a case of personal injury predicated on this Court’s diversity

jurisdiction and brought under Pennsylvania law. Cathy A. Russell (“Plaintiff”)

filed suit against Ethicon, Inc. and Johnson & Johnson (collectively, “Ethicon”) on

March 18, 2015 as a member action in the Multidistrict Litigation (“MDL”) titled

In re Ethicon, Inc., Pelvic Repair System Products Liability Litigation.1 Ethicon

filed an initial motion for partial summary judgment in October 2018.2 After

proceeding through discovery in the MDL, the case was transferred to this Court in

March 2020.3



1
     Master File No. 2:12-MD-02327. United States District Judge Joseph R. Goodwin of the
     Southern District of West Virginia presided over the Multidistrict Litigation.
2
     Doc. 27.
3
     Doc. 56.
          Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 2 of 20




         In May 2020, Ethicon sought leave to file a supplemental motion for

summary judgment in order to raise a defense based on the applicable statute of

limitations.4 After examination of the question and other courts’ treatment of

similar motions by Ethicon, I determined that consideration of that issue alongside

the initial motion for partial summary judgment would be economical, and

therefore granted Ethicon’s motion.5 Ethicon filed a supplemental motion for

summary judgment on June 24, 2020.6

         Both summary judgment motions are now ripe for disposition; for the

reasons that follow, Ethicon’s motion for partial summary judgment is granted in

part and denied in part, and Ethicon’s supplemental motion for summary judgment

is denied.

II.      DISCUSSION

         A.      Standard of Review

          I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”7

Summary judgment is appropriate where “the movant shows that there is no



4
      Doc. 69.
5
      Doc. 72.
6
      Doc. 73.
7
      Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
                                                -2-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 3 of 20




genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”8 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”9 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”10 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”11

        “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”12 Thus, “if the defendant in a

run-of-the-mill civil case moves for summary judgment or for a directed verdict

based on the lack of proof of a material fact, the judge must ask himself not

whether he thinks the evidence unmistakably favors one side or the other but

whether a fair-minded jury could return a verdict for the plaintiff on the evidence

presented.”13 “The mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient; there must be evidence on which the jury


8
     Fed. R. Civ. P. 56(a).
9
     Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
     v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
10
     Clark, 9 F.3d at 326.
11
     Id.
12
     Liberty Lobby, Inc., 477 U.S. at 252.
13
     Id.
                                                -3-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 4 of 20




could reasonably find for the plaintiff.”14 “The judge’s inquiry, therefore,

unavoidably asks . . . ‘whether there is [evidence] upon which a jury can properly

proceed to find a verdict for the party producing it, upon whom the onus of proof is

imposed.’”15 The evidentiary record at trial, by rule, will typically never surpass

that which was compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”16 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”17

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”18 For movants and nonmovants alike, the


14
     Id.
15
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
16
     Celotex, 477 U.S. at 323 (internal quotations omitted).
17
     Id.
18
     Liberty Lobby, 477 U.S. at 250.
                                                -4-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 5 of 20




assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”19

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”20 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”21 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”22

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”23 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a



19
     Fed. R. Civ. P. 56(c)(1).
20
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
21
     Fed. R. Civ. P. 56(e)(2).
22
     Fed. R. Civ. P. 56(c)(3).
23
     Liberty Lobby, 477 U.S. at 249.
                                                 -5-
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 6 of 20




verdict for that party.”24 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”25

        B.    Undisputed Facts

        With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

        On August 20, 2004, Plaintiff attended a doctor’s appointment with Dr.

Vatche A. Minassian. At that appointment, Plaintiff presented “with a five-year

history of urinary incontinence.”26 She related her symptoms to “the birth of her

child after which she started having loss of urine with cough, sneeze, laughing,

exercise, and walking.” On March 23, 2005, Dr. Minassian performed a tension-

free vaginal tape (“TVT”) operation on Plaintiff in order to treat her stress urinary

incontinence (“SUI”).27 During examination on June 29, 2005, Dr. Minassian

noted that a piece of the mesh was exposed at the mid-urethra and instructed

Plaintiff to apply estrogen cream for two to three weeks.28 Dr. Minassian further

commented that if there was no resolution, a revision surgery would be

necessary.29 Dr. Minassian subsequently performed the first revision surgery on

Plaintiff on July 26, 2005.



24
     Id.
25
     Id. at 249–50 (internal citations omitted).
26
     Doc. 75, Ex. 4 (RUSSELLC_GEMC_MDR00159).
27
     Doc. 75, Ex. 5 (RUSSELLC_PSR_00003).
28
     Doc. 75, Ex. 6 (RUSSELLC_GEMC_MDR00329-00331).
29
     Id.
                                                 -6-
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 7 of 20




       Approximately two months after the first revision surgery, Plaintiff visited

Dr. Minassian again. During that visit, Dr. Minassian discovered that the mesh had

eroded again.30 Plaintiff continued to experience stress urinary incontinence.31 Dr.

Minassian scheduled and performed a second revision surgery on Plaintiff on

October 17, 2005.32 Thereafter, Plaintiff’s last visit with Dr. Minassian was in

2007. Plaintiff later filed suit on March 18, 2015 by filing the short form

complaint in the multidistrict litigation.

       C.    Analysis

       Before providing analysis of the parties’ arguments, the Court engages in a

summary of the claims remaining in this litigation. On October 16, 2018, Ethicon

filed its initial motion for summary judgment.33 At that time, Plaintiff had alleged

a variety of claims and theories of recovery. In her opposition to the motion for

summary judgment, filed on October 23, 2018, Plaintiff narrowed the scope of the

litigation.34 Plaintiff opposes summary judgment as to the following counts and

claims: Count 1 (negligence, failure to warn); Count 3 (strict liability, failure to

warn); Count 5 (strict liability, design defect); and Count 14 (gross negligence,

failure to warn).35 Plaintiff further stated that she would not attempt to proceed to



30
     Doc. 75, Ex. 9 (RUSSELLC_GEMC_MDR00502-00503).
31
     Id.
32
     Doc. 75, Ex. 10 (RUSSELLC_GEMC_MDR00521).
33
     Doc. 27.
34
     Doc. 29.
35
     Id.
                                      -7-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 8 of 20




trial with the following counts: 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, and 15.36 Finally,

Plaintiff noted that Ethicon did not move for summary judgment on her punitive

damages claim, or her claims for negligence or gross negligence based on

allegations of design defect (also alleged in Count 1).37

                1.     The Statute of Limitations

        The threshold question for this Court is whether Ethicon is entitled to

summary judgment based on the statute of limitations. If the answer to that

question is “yes,” then Plaintiff’s claims must be dismissed in their entirety. If the

answer is “no,” the Court must consider whether each individual claim is

susceptible to summary judgment.

        Claims such as those brought by Plaintiff must generally be commenced

within two years of “when an injury is inflicted.”38 This rule is not, however,

without exception. “[W]here the plaintiff’s injury or its cause was neither known

nor reasonably ascertainable,” the statute of limitations is tolled by the discovery

rule.39 This rule tolls the statute of limitations where the Plaintiff is “unaware that

[s]he has been injured and that [her] injury has been caused by another party’s

conduct.”40




36
     Id.
37
     Id.
38
     See 42 Pa. Cons. Stat. § 5524; Wilson v. El-Daief, 964 A.2d 354 (Pa. 2009).
39
     Nicolaou v. Martin, 195 A.3d 880, 892 (Pa. 2018).
40
     Id.
                                                -8-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 9 of 20




        When the discovery rule is implicated, the “commencement of the

limitations period is grounded on ‘inquiry notice’ that is tied to ‘actual or

constructive knowledge of at least some form of significant harm and of a factual

cause linked to another’s conduct, without the necessity of notice to the full extent

of the injury, the fact of actual negligence, or precise cause.’”41 As such, the

statute of limitations “begins to run when the plaintiff knew or, exercising

reasonable diligence, should have known (1) he or she was injured and (2) that the

injury was caused by another.”42

        As the United States Court of Appeals for the Third Circuit recently

explained in Adams v. Zimmer, it is a “well-established general rule” in

Pennsylvania that “the factual issues pertaining to Plaintiffs’ notice and diligence

are for a jury to decide.”43 “Where, however, reasonable minds would not differ in

finding that [Plaintiff] knew or should have known on the exercise of reasonable

diligence of [her] injury and its cause, ... the discovery rule does not apply as a

matter of law.”44

        The parties dispute whether the discovery rule tolled the statute of

limitations such that Plaintiff’s complaint was timely filed. Ethicon contends that

“the limitations period on Plaintiff’s claims began to run in October of 2005, when


41
     Gleason v. Borough of Moosic, 15 A.3d 479, 484 (Pa. 2011).
42
     Adams v. Zimmer US, Inc., 943 F.3d 159 (3d Cir. 2019) (emphasis added).
43
     Id. at 164 (quoting Nicolaou, 195 A.3d at 894).
44
     Fine v. Checcio, 870 A.2d 850, 858-59 (Pa. 2005).
                                             -9-
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 10 of 20




she had symptoms of her claimed injuries, had the second of two procedures

concerning her eroded mesh, and should reasonably have attributed her symptoms

to her mesh.45 Plaintiff predictably disagrees with that characterization, arguing

that there are genuine issues of material fact as to “whether the statute of

limitations was tolled until Plaintiff became aware not only of her injuries, but also

that their injuries were caused by [Ethicon’s] product and its defects.”46

        At the outset, the Court rejects Plaintiff’s contention that she must have

known about the product’s defects to trigger the statute of limitations. As

described in the discussion of the case law above, that is not necessary. A plaintiff

does not need to know that a product is defective to be subject to the statute of

limitations. The fact that a plaintiff is not aware that she may have a cause of

action is “irrelevant to the discovery rule analysis.”47

        It is undisputed that Plaintiff experienced pain long before she filed her

complaint. She began seeing a doctor to address this in 2005. Therefore, the

outstanding question in the discovery rule analysis is whether Plaintiff understood

the potential cause of her injury, distinct from whether that cause was tortious.

This Court finds that Plaintiff did not have actual knowledge of the cause of her

injury. A “lay person is only charged with the knowledge communicated to him or




45
     Doc. 74 at 11.
46
     Doc. 76-1 at 6.
47
     Burton-Lister v. Siegel, Sivitz and Lebed Assoc., 798 A.2d 231, 237 (Pa. Super. Ct. 2002).
                                                - 10 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 11 of 20




her by the medical professionals who provided treatment and diagnosis.”48 The

record suggests that Plaintiff was told that the mesh was not the cause of her

injury; instead, it appears that Plaintiff’s doctor, Dr. Minassian, believed that

Plaintiff’s obesity and habitual smoking caused the mesh erosion itself, which in

turn caused her pain. Relevant portions of Dr. Minassian’s deposition transcript

are recreated below:

               Q: Okay. Did you conduct a physical examination?

               A: Yes.

               Q: And what did you find?

               A: I noted that the vaginal -- that the mesh had eroded back

               through the same spot in the vagina.

               Q: And what was --

               A: And the eroded segment was a little larger in one of the

               dimensions.

               Q: Did you have any impression about why the mesh had

               eroded again?

               A: I don’t list it in my note, but because of her history of

               obesity and smoking, my impression now, as it would have




48
     Nicolaou v. Martin, 195 A.3d 880, 893 (Pa. 2018).
                                             - 11 -
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 12 of 20




                been back then, would be that those were risk factors for either

                poor healing or failure for the first revision to be successful.

                Q: And were those things that you explained during the consent

                process?

                A: Yes.

                Q: And is that why you asked her to stop smoking?

                A: Yes.

                Q: And lose some weight?

                A: Yes.49

        Based on Dr. Minassian’s testimony, the Court declines to hold that the

discovery rule does not apply as a matter of law, because it believes that reasonable

minds could differ on the question of whether Plaintiff should have known of the

cause of injury. While Plaintiff was aware that she was in pain, “the mere

experience of a physical condition does not trigger any obligation to actively seek

out further information, including whether it is the result of another person's

conduct.”50 Given what Plaintiff was told about why the mesh was exposed (her

obesity and smoking habits), it is reasonable that she would not continuously

consult with her physicians to determine whether or not the device was defective.

The number of visits she did undertake is enough to at least create a jury question



49
     Doc. 76, Ex. B at 54:14-55:4.
50
     In re Risperdal Litigation, 223 A.3d 633, 644 (Pa. 2019).
                                               - 12 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 13 of 20




as to her diligence. The Court cannot say that, as a matter of law, that the

discovery rule does not apply. Instead, this Court agrees with the numerous

Pennsylvania courts that have held that this question is “best determined by the

collective judgment, wisdom, and experience of jurors.”51 Ethicon’s supplemental

motion for summary judgment on the statute of limitations is therefore denied.

               2.     Russell’s Negligence and Gross Negligence Claims

        Plaintiff raises negligence and gross negligence claims based on a failure to

warn (Counts 1 and 14). To sustain a failure to warn claim under Pennsylvania

law, Plaintiff must show: “that the manufacturer owed a duty to the plaintiff; that

the manufacturer breached that duty; and such breach was the proximate cause of

plaintiff's injuries.”52

        Furthermore, it is “well settled that under Pennsylvania law, the learned

intermediary doctrine requires the duty to run from the manufacturer of a

prescription drug to the physician, and not to the patient or general public.” Under

the learned intermediary doctrine,

        [A] manufacturer will be held liable only where it fails to exercise
        reasonable care to inform a physician of the facts which make the
        drug likely to be dangerous. The manufacturer has the duty to disclose
        risks to the physician, as opposed to the patient, because it is the duty
        of the prescribing physician to be fully aware of (1) the characteristics
        of the drug he is prescribing, (2) the amount of drug which can be
        safely administered, and (3) the different medications the patient is
        taking. It is also the duty of the prescribing physician to advise the


51
     Coleman v. Wyeth Pharms., Inc., 6 A.3d 502, 510 (Pa. Super. Ct. 2010).
52
     Bergstresser v. Bristol-Myers Squibb Co., 2013 WL 1760525 (M.D. Pa. Apr. 24, 2013).
                                               - 13 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 14 of 20




        patient of any dangers or side effects associated with the use of the
        drug as well as how and when to take the drug.53

This rule applies to both prescription drugs and medical devices.54

        Ethicon claims that summary judgment is appropriate because Plaintiff’s

doctor “was in fact aware of the risk of the injuries she allegedly suffered,” and

where “the treating physician knew of a particular risk of a device prior to implant,

the absence of those risks in the product warning cannot be the proximate cause of

the alleged injury.”55 Furthermore, Ethicon argues that Plaintiff failed to establish

that “any alleged negligent warning was the proximate cause of her injuries.”56

Ethicon asserts that to establish proximate cause, Plaintiff would need to show that

“her doctor would not have prescribed the drug had an adequate warning been

given.”57

        The record is unclear as to whether Dr. Minassian was aware of all the risks

Plaintiff alleges. Ethicon points to the excerpt below for support:

        Q: Based on your education, your training, your clinical experience

        and your review of the medical literature over the years, are there any

        complications that the plaintiff Ms. Russell, experienced here that you

        were not aware of prior to implanting the TVT.



53
     Gurley v. Janssen Pharms., Inc., 113 A.3d 283, 292-93 (Pa. Super. Ct. 2015).
54
     Soufflas v. Zimmer, Inc., 474 F.Supp.2d 737, 751 (E.D. Pa. 2007).
55
     Id. at 11.
56
     Doc. 28 at 10.
57
     Id.
                                              - 14 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 15 of 20




        A: No.58

In response, Plaintiff directs the Court to a subsequent exchange during the

deposition:

        Q: Okay. Would – back in 2005, would dyspareunia have been

        something that, under your custom and practice, you would have

        mentioned to her in 2005?

        A: Good question. You know, thinking back about the development

        of the TVT, TOT, I don’t know if in 2005 dyspareunia was either a

        big thing or something that was a recognized potential complication

        after sling procedures. So I don’t know the answer to that question.

        Q: Doctor, if you had data in 2005 to suggest that dyspareunia was a

        factor in risk complications for TVT, would that have been something

        that would have informed your decision as to whether or not to go

        ahead with a TVT operation or not?

        A: It would take – it would play a role in my discussion, or you know,

        the informed consent that we’re taking from the patient as a potential

        risk or complication.59

        Q: Okay.




58
     Doc. 27, Ex. 3, 67:22-68:4.
59
     Doc. 27, Ex. 3, 72:21-73:25.
                                         - 15 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 16 of 20




        A: But in hindsight, I don’t think it would have made me sway the

        patient one direction versus the other.

Accordingly, Ethicon’s assertion that Plaintiff’s physician was aware of the risk of

the injuries she allegedly suffered is unclear. What is not in dispute, however, is

the issue of proximate cause. Plaintiff has not submitted evidence to support the

contention that there is a triable issue of fact about Dr. Minassian’s awareness of

Ethicon’s instructions for use (“IFU”).

        To establish proximate causation in a failure to warn claim, Plaintiff must

show that Dr. Minassian would have altered his behavior if Ethicon had provided a

more accurate warning.60 However, the record does not establish a genuine dispute

as to this point. Dr. Minassian testified as follows:

        Q: I wanted to ask you some questions. Are you familiar with

        something called the instructions for use, Doctor?

        A: No.

        Q: Well, there are certain instructions that come with the particular

        device. Have you read those instructions or not?

        A: I don’t recall.

        Q: Okay. In any event, do you use those instructions for use when

        you’re consenting the patient?



60
     Demmler v. SmithKline Beecham Corp., 671 A.2d 1151, 1155 (Pa. 1996).
                                           - 16 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 17 of 20




        A: No.61

        Dr. Minassian’s admissions that he does not recall reading the IFU and that

he does not use the IFU when consenting patients are fatal to this particular claim.

First, if the physician does not read the warnings provided, the failure to provide an

additional warning cannot be the proximate cause of an injury, because even if said

additional warning had been provided, the doctor, having failed to review the

warning in the first place, would be unaware. Second, Plaintiff’s attempt to

salvage her claim by pointing to some equivocation in Dr. Minassian’s answer is

unavailing. Plaintiff argues that the mere fact that Dr. Minassian did not remember

whether he had read the IFU creates a genuine dispute of material fact. It does not.

        Dr. Minassian’s “lack of memory, of course, does not preclude the

possibility that [he] read these materials, but neither can it sustain [Plaintiff’s]

burden.”62 Plaintiff “was not foreclosed from pointing to contrary evidence in the

record that would suggest that [Dr. Minassian] did read and rely upon [Ethicon’s]

inadequate warning, but she has failed to do so.”63 Therefore, even if Ethicon’s

warning was inadequate, Plaintiff has not provided evidence that the warning was a




61
     Doc. 27, Ex. 3, 67:10-21.
62
     Pustejovsky v. Pliva, Inc., 623 F.3d 271, 277 (5th Cir. 2010) (applying Texas’s learned
     intermediary doctrine and upholding the grant of summary judgment where doctor did not
     recall whether she had read the provided warnings). See also, e.g., In re Wright Medical
     Technology Inc., Conserve Hip Implant Products Liability Litig., 127 F.Supp.3d 1306, 1360-
     61 (N.D. Ga. 2015); Motus v. Pfizer Inc., 196 F.Supp.2d 984, 996 (C.D. Cal. 2001).
63
     Fulgenzi v. PLIVA, Inc., 140 F.Supp.3d 637, 650 (N.D. Oh. 2015).
                                                - 17 -
         Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 18 of 20




proximate cause of her injuries. Accordingly, the Court grants summary judgment

as to the failure to warn claims.

                3.      Russell’s Strict Liability Claims

        Plaintiff has alleged strict liability claims for both failure to warn (Count 3)

and design defect (Count 5).64 Ethicon argues that Plaintiff’s strict liability claims

are barred as a matter of law because Pennsylvania does not recognize such claims

for medical devices, pursuant to Restatement (Second) of Torts § 402A, comment

k. Federal district courts in Pennsylvania differ on this question.65 As I noted in

another opinion on this issue, I find the Honorable Gerald J. Pappert’s reasoning in

a recent decision, Ebert v. C.R. Bard, Inc., No. CV 12-01253, 2020 WL 2332060,

at *9-*10 (E.D. Pa. May 11, 2020), persuasive, and again adopt it here.

        In short, the 2006 Pennsylvania Superior Court decision Creazzo v.

Medtronic, Inc.,66 which district courts often rely on to predict a categorical ban, is

“supported by scant reasoning and in the fourteen years since Creazzo, the

Pennsylvania Supreme Court has not relied on it.”67 This makes Creazzo, in this

Court’s eyes, not particularly persuasive. Second, two 2014 Pennsylvania Supreme



64
     First, the Court notes that Count 3 is dismissed for the same reasons as Plaintiff’s negligence-
     based failure to warn claims; Plaintiff has failed to establish a triable issue as to causation
     based on the warning. The Court now considers whether Plaintiff’s design defect claim
     survives summary judgment.
65
     The Honorable Jeffrey L. Schmehl discusses the two different stances in a somewhat recent
     decision, Wilson v. Synthes USA Prod., LLC, 116 F. Supp. 3d 463, 466 (E.D. Pa. 2015).
66
     903 A.2d 24 (Pa. Super. Ct. 2006).
67
     Ebert v. C.R. Bard, Inc., No. CV 12-01253, 2020 WL 2332060, at *10 (E.D. Pa. May 11,
     2020).
                                                 - 18 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 19 of 20




Court decisions,68 “taken together, undermine Creazzo’s persuasive force and

suggest that the Pennsylvania Supreme Court would not apply comment k [of the

Restatement (Second) of Torts] to categorically exempt all prescription medical

devices from strict liability claims.”69

        Based on the above, this Court “predicts that the Pennsylvania Supreme

Court would not categorically [bar strict liability claims against] all prescription

medical device manufacturers. Rather, the Court predicts that Pennsylvania’s

highest court would instead analyze [strict liability’s] applicability to prescription

medical devices on a case-by-case basis, determined largely by each case’s

developed factual record and the individual characteristics of the medical device at

issue.”70

        Here, based on the evidence before the Court, I cannot determine that the

mesh used to treat Plaintiff’s SUI is an “unavoidably unsafe product” that is

shielded from strict liability claims under Pennsylvania law. Ethicon merely

invokes comment k without providing any argument or evidence as to why its

product is immune from liability. Without more, this Court cannot conclude that

“in the present state of human knowledge,” Ethicon’s mesh was “quite incapable of

being made safe for [its] intended and ordinary use.”71 Absent evidence to support


68
     See Tincher v. Omega Flex, Inc., 104 A.3d 328, 396 (Pa. 2014); Lance v. Wyeth, 85 A.3d
     434, 454 (Pa. 2014).
69
     Ebert, 2020 WL 2332060, at *10.
70
     Id.
71
     Restatement (Second) of Torts, § 402A, comment k.
                                             - 19 -
        Case 4:20-cv-00405-MWB Document 78 Filed 10/09/20 Page 20 of 20




the assertion that its product is unavoidably unsafe, Ethicon’s motion for summary

judgment on Count 5 must be denied, as it raises no other grounds to dismiss

Plaintiff’s strict liability design defect claim.

III.    CONCLUSION

        Ethicon’s motion for summary judgment is granted as to Counts 1 (only with

regard to Plaintiff’s failure to warn theory), 3, and 14. The motion is denied as to

Count 5. Because Counts 17 (punitive damages) and 18 (discovery rule and

tolling) are remedies and doctrines still relevant to the litigation, the Court does not

address those separately, but notes that: (1) an independent cause of action for

punitive damages is not recognized for product liability claims in Pennsylvania;72

and (2) likewise, the discovery rule is a doctrine which impacts the statute of

limitations, not a separate cause of action.73

        An appropriate Order follows.



                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




72
     Hoover v. Sunbeam Products, Inc., 2010 11678339 at *5 (M.D. Pa. July 27, 2010) (collecting
     cases).
73
     Wilson v. El-Daief, 964 A.2d 354, 363 (Pa. 2009).
                                             - 20 -
